REASONS FOR ALLOWANCE
Claims 1, 3, 10-12 and 14-20 are allowed.
The following is a list of the prior art of record and an examiner’s statement of reasons for allowance:
Carlson (US 2014/0143137, hereinafter "Carlson")
Wankmueller (US 2010/0088237, hereinafter "Wankmueller")
Linehan (US 6,327,578, hereinafter "Linehan")
Dill (US 2015/0032627, hereinafter "Dill")
Forrest (US 7,350,230 hereinafter "Forrest”).
The art of Carlson generally discloses systems, apparatuses, and methods for indirect device pairing through a trusted intermediary. One embodiment is directed to a method including receiving a pairing identifier associated with an untrusted device controller. The method further comprises extracting the pairing identifier from the pairing request, searching a pairing identifier database for a matching pairing identifier, determining an untrusted device controller associated with the matching pairing identifier, and sending the pairing request to the untrusted device controller. The untrusted device controller may identify the untrusted device, associate the pairing identifier with the trusted intermediary, and lock the pairing identifier. The method further comprises receiving a pairing response indicating that the untrusted device is paired with the computer. Accordingly, the trusted device is indirectly paired to the untrusted device and the trusted device is configured to complete a transaction with the untrusted device without communicating transaction information to the untrusted device.
The art of Wankmueller generally discloses embodiments, methods, systems, apparatus, computer program code and means for conducting an online transaction by a user operating a computer are provided which include identifying, at the computer, that the user has selected a secure payment option during a transaction with a merchant. The computer is caused to enter a private session. During the private session, payment card data from a physical payment card held by the user is received, and the payment card data is forwarded to a payment provider to cause the payment provider to provide substitute payment card details to the merchant to complete the transaction.
The art of Linehan generally discloses method, system, program, and method of doing business are disclosed for electronic commerce that includes the feature of a "thin" consumer's wallet by providing issuers with an active role in each payment. This is achieved by adding an issuer gateway and moving the credit/debit card authorization function from the merchant to the issuer. This enables an issuer to independently choose alternate authentication mechanisms without changing the acquirer gateway. It also results in a significant reduction in complexity, thereby improving the ease of implementation and overall performance.
The art of Dill generally discloses systems and methods for interoperable network token processing. A network token system provides a platform that can be leveraged by external entities (e.g., third party wallets, e-commerce merchants, payment enablers/payment service providers, etc.) or internal payment processing network systems that have the need to use the tokens to facilitate payment transactions. A token registry vault can provide interfaces for various token requestors (e.g., mobile device, issuers, merchants, mobile wallet providers, etc.), merchants, acquirers, issuers, and payment 
The art of Forest generally discloses a wireless security module (20) adapted to authenticate a mobile device (16), such as a mobile telephone, thereby to allow communication between the mobile device and a terminal (12), such as a self-service terminal. The wireless security module (20) is paired with the mobile device (16) and is adapted to send an authentication signal to the mobile device (16) or the terminal (12) using a wireless communication path, such as a telecommunications network or an IR link or a Bluetooth connection.
The references of Carlson, Wankmueller, Linehan, Dill and Forest disclose as previously discussed. The references, however, do not teach at least cross-network assistance manager instructions comprised in a Self-Service Terminal (SST): sending, from a SST over a first network, a request for action assistance to an agent during a transaction receiving, by the SST and over the first network, a first approval for the action based on the forwarding; generating and digitally signing, by the SST, a token representing the first approval; inserting, by the SST, the token into an unused and an extended field of an existing network protocol associated with existing secure financial network protocol communications with a server; inserting, by the SST, the action into a known and used field of the existing network protocol; sending, by the SST, the action and the token to the server over a second network; processing, by the SST, the action on the SST to complete processing of the transaction. The combination of art can reasonably teach the general concepts recited in 
The claims of the instant application are not obvious over Carlson, Wankmueller, Linehan, Dill and Forest for the reasons given above. Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been motivated to include these elements in Carlson, Wankmueller, Linehan, Dill and Forest because it would teach away from the use of multiple networks to confirm processing the transaction, where the authentication is processed in a first network and the authorization is processed through a second secure network. 
Therefore, the limitations lacking in the prior art, in combination with the other limitations clearly claimed for patent, are novel and unobvious.
Foreign prior art and NPL search was conducted however no relevant prior art was found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR R MARTINEZ-HERNANDEZ whose telephone number is (571)270-0658.  The examiner can normally be reached on M-F from 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. HAYES can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERM/Examiner, Art Unit 3685


/STEVEN S KIM/Primary Examiner, Art Unit 3685